Order filed October 28, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00292-CV
                                ____________

       C4 FOOD TRUCK, LLC AND ANDY CARDENAS, Appellants

                                        V.

           KEITH LEWIS AND CHA'QUANIA LEWIS, Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-47196


                                     ORDER

      This appeal was reinstated October 19, 2021, following a stay for mediation.
The clerk’s record has been filed. The reporter’s record was originally due June 28,
2021. See Tex. R. App. P. 35.1. The docketing statement reflects the reporter’s
record was electronically recorded. The court recorder has not filed an information
sheet or a motion to extend time for filing the record, and the record has not been
filed with the court. Accordingly, we issue the following order.
      We order the court recorder for the 270th District Court to file with this
court a recorder’s record that complies with Texas Rule of Appellate Procedure
34.6(a)(2) within 15 days of the date of this order.

      Appellant’s brief shall be due 30 days after the recorder’s record is filed. We
direct the parties to Rule 38.5 of the Texas Rules of Appellate Procedure, which
outline the procedures the parties are expected to abide by in the case of
electronically recorded proceedings. See Tex. R. App. P. 38.5.


                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.